 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ISAIAS VASQUEZ and LINDA HEFKE                   Case No. 1:17-cv-00796-AWI-BAM
     on behalf of all other similarly situated
12   individuals,                                     ORDER RE STIPULATION TO
                                                      CONTINUE CLASS CERTIFICATION
13                     Plaintiffs,                    MOTION HEARING
14          v.                                        (Doc. No. 75)
15   LEPRINO FOODS COMPANY, a
     Colorado Corporation; LEPRIN FOODS
16   DAIRY PRODUCTS COMPANY, a
     Colorado Corporation; and DOES 1-50,
17   inclusive,
18                     Defendants.
19

20          Pursuant to the parties’ stipulation, and good cause appearing, the class certification

21   motion currently scheduled for November 29, 2019, is HEREBY CONTINUED to December 6,

22   2019, at 1:30 p.m. in Courtroom 2 (AWI) before Senior District Judge Anthony W. Ishii.
     IT IS SO ORDERED.
23

24      Dated:    March 12, 2019                              /s/ Barbara   A. McAuliffe              _
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                      1
